DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Gallo on 10/07/2021.
The application has been amended as follows: 

A.	Amend claims 1, 3 – 4 and 8 – 12 to read as follow:
Claim 1, A surgical punch tool, comprising:
a stationary base component having a planar bottom side and an upper housing comprising one or more channels;
first and second posts spaced apart from each other and extending from the planar bottom side such that the first and second posts are configured to sit against medial and lateral condyles of a femur, respectively, when placed against a resected distal surface of the femur;
a first sharp pin and a second sharp pin separate from the first sharp pin 
an actuation portion received by and moveable within the channels and comprising an impact face; and
first and second springs coupled to the actuation portion and the stationary base component and configured to bias the actuation portion relative to the stationary base component, wherein the actuation portion is configured to simultaneously move first and second sharp pins from a non-actuated position within the first and second posts, respectively, first and second posts, respectively, in response to impaction of the impact face, to thereby engage the medial and lateral condyles.

Claim 3, The surgical punch tool of claim 1, wherein the first and second springs are 

Claim 4, The surgical punch tool of claim 1, wherein the first and second springs are 

Claim 8, The surgical punch tool of claim 1, wherein each of the first and second posts extends from the stationary base component by about 2.5 mm to about 5 mm.

Claim 9, The surgical punch tool of claim 1, wherein each of the first and second posts has a diameter of about 5 mm to about 7.5 mm.

Claim 10 The surgical punch tool of claim 1, wherein each of the first and second sharp pins extends from the stationary base component by about 15 mm to about 20 mm in the actuated position.

Claim 11, The surgical punch tool of claim 1, wherein each of the first and second sharp pins has a diameter of about 2.5 mm to about 4 mm.

Claim 12, The surgical punch tool of claim 1, wherein

B.	Allow claims 1, 3 – 4 and 8 – 12.
C.	Cancel claims 2, 5 – 7 and 13 – 23. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Pamichev et al. (US Pub. 2010/0076440 A1) which discloses a surgical punch tool [abstract, i.e. Figs. 1 – 7]; a stationary base component [defined by at least a portion of 145] having a planar bottom side [defined by a lower side portion of 145]; a post extending from the planar bottom side [defined by at least a portion of 140]; a sharp pin [defined by at least a portion of 120], wherein each of the one or more sharp pins is associated with a corresponding post [Fig.3]; and a movable actuation portion [defined by at least a portion of 105 and/or 85] configured to move the pin from a non-actuated position within the corresponding post to an actuated position extending through the stationary base component and from the corresponding post [¶55, Figs. 3 – 4]. However, Pamichev does not disclose all the limitations presented in the amended claims. Accordingly, the claims as currently amended are allowable over the discovered art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775